DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 10/6/2020 and 6/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 12, 17-18 and 37-38 is/are objected to because of the following informalities:  change “the first and second entities” in line 3 to “the first entity and the second entities”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 recites the limitation "the second entities associated with the first retransmission repetition" in line 3 and “the second entities associated with the second retransmission repetition” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-13 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Claim 13 recites the limitation "the first and second entities receiving retransmission repetitions” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the second entities associated with the first retransmission repetition" in line 3 and “the second entities associated with the second retransmission repetition” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claims 37-38 fails to resolve the deficiency of claim 36 and are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234881 by Hosseini et al. (hereinafter Hosseini) (IDS filed 6/21/2021) and in view of US 20180070341 by Islam et al. (hereinafter Islam).

Regarding claim 1, Hosseini teaches a method for wireless communication, comprising: 
receiving an initial transmission of data from a network on a first entity (fig. 5, at step 510, UE 115-b receiving from 105-b a DL transmission; ¶ 63, the downlink transmission 510 may include a TB that has a…CB…; ¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over…a downlink carrier 215… base station 105-a…may allocated downlink resources 220 in downlink carrier 215 for downlink transmissions from the base station 105-a to the UE 115-a; ¶ 4, In a LTE or LTE-Advanced (LTE-A) network, a set of one or more base stations); 

wherein one or more of the second entities are different than the first entity (¶ 50, allocated downlink resources 220 in downlink carrier 215 for downlink transmissions; ¶ 112, allocated resources for the retransmission of the one or more CBs; ¶ 117, second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only); 
and receiving the retransmission repetitions of the data via the second entities (fig. 12, shows step 1220 having receive the retransmission of the one or more CBs at the allocated resources and step 1240 having monitor the second allocated resources for the retransmission of the first CB; fig. 14, shows step 1450 having retransmit the first CB according to the second repetition level using the second allocated resources; ¶ 75, Receiver 710 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to feedback retransmission repetition coding for wireless communications, etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other 
Although Hosseini teaches receiving an initial transmission of data from a network on a first entity, Hosseini does not explicitly disclose monitoring for an initial transmission of data from a network on a first entity.
Islam in the same or similar field of endeavor teaches monitoring for transmission of data (¶ 89, UE can monitor at K occasions within each DL portion; ¶ 81, resources used for the initial transmission). By modifying Hosseini’s teachings of an initial transmission of data from a network on a first entity with Islam’s teachings of monitoring for transmission of data, the modification results in monitoring for an initial transmission of data from a network on a first entity.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Islam’s above teachings. The motivation is to try to improve resource utilization (Islam ¶ 6). Known work in one field of endeavor (Islam prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (to try to improve resource utilization) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 4, the combination teaches the method of claim 1, wherein the control information is received via separate control messages, each of the control messages being received prior to a respective one of the retransmission repetitions of the data (Hosseini fig. 12, shows at step 1210 receive control information that indicates allocated resources for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6). 

Regarding claim 7, the combination teaches the method of claim 4, wherein each of the control messages indicates a respective one of the second entities (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and Islam and in further view of US 20090055703 by Kim et al. (hereinafter Kim).

Regarding claim 14, the combination teaches the method of claim 1, wherein the retransmission repetitions of the data comprises a first retransmission repetition of the data and a second retransmission repetition of the data (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level). 
Although the combination teaches decoding the retransmission repetitions (Hosseini ¶ 67, UE 115-b may combine multiple repetitions of the retransmitted CBs/CBGs, and attempt to decode the CBs/CBGs) and the first retransmission repetition of the data, the second retransmission repetition of the data, and the initial transmission of the data and transmitting a A/N message to the network (Hosseini fig. 5, shows UE 115-b transmitting Retransmission Request and ACK/Retransmission Request to base station 105-b), the combination does not explicitly disclose decoding the retransmission repetitions by combining the first retransmission repetition of the data, the second retransmission repetition of the data, and the initial transmission of the data; generating an A/N message indicating whether the decoding of the retransmission repetitions of the data was successful; and transmitting the A/N message to the network.
Kim in the same or similar field of endeavor teaches decoding retransmission repetitions by combining a first retransmission repetition of data, a second retransmission repetition of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kim’s above teachings. The .

Claim(s) 26, 29, 32, 51, 54, 67, 70 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234881 by Hosseini et al. (hereinafter Hosseini) (IDS filed 6/21/2021).

Regarding claim 26, Hosseini teaches a method for wireless communication, comprising: 
transmitting an initial transmission of data to a user-equipment (UE) on a first entity (fig. 5, at step 510, UE 115-b receiving from 105-b a DL transmission; ¶ 63, the downlink transmission 510 may include a TB that has a…CB…; ¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over…a downlink carrier 215… base station 105-a…may allocated downlink resources 220 in downlink carrier 215 for downlink transmissions from the base station 105-a to the UE 115-a; ¶ 4, In a LTE or LTE-Advanced (LTE-A) network, a set of one or more base stations); 
transmitting control information indicating second entities for receiving retransmission repetitions of the data (¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second 
wherein one or more of the second entities are different than the first entity (¶ 50, allocated downlink resources 220 in downlink carrier 215 for downlink transmissions; ¶ 112, allocated resources for the retransmission of the one or more CBs; ¶ 117, second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only); 
and transmitting the retransmission repetitions of the data via the second entities (fig. 12, shows step 1220 having receive the retransmission of the one or more CBs at the allocated resources and step 1240 having monitor the second allocated resources for the retransmission of the first CB; fig. 14, shows step 1450 having retransmit the first CB according to the second repetition level using the second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 29, Hosseini teaches the method of claim 26, wherein the control information is transmitted via separate control messages, each of the control messages being transmitted prior to a respective one of the retransmission repetitions of the data (Hosseini fig. 12, shows at step 1210 receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs and then later at step 1220 receive the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 32, Hosseini teaches the method of claim 29, wherein each of the control messages indicates a respective one of the second entities (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 51, Hosseini teaches a method for wireless communication, comprising: 

receiving control information indicating second entities for transmitting retransmission repetitions of the data (¶ 79, Resource allocation component 730 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs, and receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level), 
wherein one or more of the second entities are different than the first entity (¶ 50, resources for communication with UEs over uplink carrier; ¶ 79, resources for the retransmission of the one or more CBs… second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only); 
and transmitting the retransmission repetitions of the data via the second entities in accordance with the control information (¶ 78, retransmit the one or more CBs according to the first repetition level using the allocated resources…and secondly retransmit a CB according to a second repetition level using second allocated resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 67, Hosseini teaches a method for wireless communication, comprising: 
receiving an initial transmission of data from a user-equipment (UE) on a first entity (¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over an uplink carrier… resources for communication with UEs over uplink carrier; ¶ 58, an uplink transmission 430 may include a…uplink CB…); 
transmitting control information indicating second entities for transmitting retransmission repetitions of the data (¶ 79, Resource allocation component 730 may receive control information 
wherein one or more of the second entities are different than the first entity (¶ 50, resources for communication with UEs over uplink carrier; ¶ 79, resources for the retransmission of the one or more CBs… second allocated resources for the second retransmission; ¶ 61, resources may be reserved for…retransmission only); 
and receiving the retransmission repetitions of the data via the second entities (¶ 78, retransmit the one or more CBs according to the first repetition level using the allocated resources…and secondly retransmit a CB according to a second repetition level using second allocated resources; ¶ 80, receive the retransmissions of the one or more CBs at the allocated resources…monitor the second allocated resources for the retransmissions of the first CB; ¶ 75, Receiver 710 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to feedback retransmission repetition coding for wireless communications, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Regarding claim 76, Hosseini teaches the method of claim 67, wherein the initial transmission of the data is received during a transmission occasion (Hosseini ¶ 50, base station 105-a may communicate with UE 115-a, and one or more other UEs within a coverage area 110-a of the base station 105-a, over an uplink carrier… resources for communication with UEs over uplink carrier…uplink resources 210…may correspond to a 0.5 ms transmission slot. In some cases…uplink resources 210…may correspond to a legacy LTE TTI of 1 ms; ¶ 58, an uplink 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).

Claim(s) 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and in view of US 20180139727 by Bayesteh et al. (hereinafter Bayesteh).

Regarding claim 35, Hosseini teaches the method of claim 26, wherein the retransmission repetitions of the data comprises a first retransmission repetition of the data and a second retransmission repetition of the data (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level), the method further comprising: receiving a first acknowledgment/negative acknowledgement (A/N) message indicating whether decoding of the first retransmission repetition of the data was successful (Hosseini fig. 5 step 540 UE 115-b receiving a first retransmission and step 545 determine if mission CBs are successfully received; ¶ 67, the UE 115-b may determine if the missing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Hosseini’s one or more other embodiments. The motivation is providing an improved methods, systems, devices, or apparatuses that support feedback retransmission repetition coding (Hosseini ¶ 6).
Although Hosseini teaches the second retransmission repetition of the data, Hosseini does not explicitly disclose receiving a second A/N message indicating whether decoding of the second retransmission repetition of the data was successful.
Bayesteh in the same or similar field of endeavor teaches receiving a second A/N message indicating whether decoding of a second retransmission repetition of data was successful (¶ 197, determine whether data received in…retransmissions/repetitions is correctly decoded and if so send a NACK (should be ACK) or otherwise request retransmission in some embodiments, for example; ¶ 148, ACK/NACK-based retransmission…receiver sends a NACK if the data is not decoded correctly). By modifying Hosseini’s teachings of the second retransmission repetition of the data with Bayesteh’s teachings of receiving a second A/N message indicating whether decoding of a second retransmission repetition of data was successful, the modification results in receiving a second A/N message indicating whether decoding of the second retransmission repetition of the data was successful.


Regarding claim 39, Hosseini teaches the method of claim 26, wherein the retransmission repetitions of the data comprises a first retransmission repetition of the data and a second retransmission repetition of the data (Hosseini ¶ 112, the UE 115 may receive control information that indicates allocated resources for the retransmission of the one or more CBs according to a first repetition level that includes at least two retransmissions of each of the one or more CBs; ¶ 117, UE 115 may receive second control information that indicates second allocated resources for the second retransmission according to a second repetition level).
Although Hosseini teaches the retransmission repetitions of the data, Hosseini does not explicitly disclose receiving an A/N message indicating whether decoding of the retransmission repetitions of the data was successful.
Bayesteh in the same or similar field of endeavor teaches receiving an A/N message indicating whether decoding of retransmission repetitions of data was successful (¶ 197, determine whether data received in…retransmissions/repetitions is correctly decoded and if so send a NACK (should be ACK) or otherwise request retransmission in some embodiments, for example; ¶ 148, ACK/NACK-based retransmission…receiver sends a NACK if the data is not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Bayesteh’s above teachings. The motivation is implementing efficient resource management for resources (Bayestech ¶ 96). Known work in one field of endeavor (Bayestech prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (efficient resource management for resources) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and in view of US 20200092856 by Horiuchi et al. (hereinafter Horiuchi).

Regarding claim 72, Hosseini teaches the method of claim 70.
Although Hosseini teaches the control messages and resources allocated for transmitting another one of the control messages (Hosseini ¶ 79, second control information that indicates second allocated resources for the second retransmission according to a second repetition level; ¶ 33, Control information and data may be multiplexed on an uplink channel or downlink according to various techniques. Control information and data may be multiplexed on a downlink channel, for example, using time division multiplexing (TDM) techniques, frequency division 
Horiuchi in the same or similar field of endeavor teaches the concept of at least one of control messages indicates resources allocated for transmitting another one of the control messages (¶ 36, first DCI indicates the resource to which the second DCI is assigned; fig. 12, shows second DCI associated frequency and time resources). By modifying Hosseini’s teachings of the control messages and resources allocated for transmitting another one of the control messages with Horiuchi’s teachings of the concept of at least one of control messages indicates resources allocated for transmitting another one of the control messages, the modification results in at least one of the control messages indicates resources allocated for transmitting another one of the control messages.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosseini’s teachings with Horiuchi’s above teachings. The motivation is appropriately identifying control information (Horiuchi ¶ 13). Known work in one field of endeavor (Horiuchi prior art) may prompt variations of it for use in either the same field or a different one (Hosseini prior art) based on design incentives (appropriately identifying control information) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claims 5, 10, 15, 17-18, 30, 40-41 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 and 36-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190230691 by Cao et al. discloses retransmission/repetitions of a TB at different frequencies (see at least fig. 10);
US 20190098640 by Holakouei et al. discloses re-transmissions by re-transmitting multiple copies of a PDU in different carrier frequencies (see at least ¶ 37); and
US 20180288746 by Zhang et al. discloses repetitions and retransmissions can use same or different resources configured/allocated by DCI signaling (see at least ¶ 65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476